Citation Nr: 1243127	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability with arthritis.

2.  Entitlement to service connection for a neck disability with arthritis.

3.  Entitlement to service connection for a bilateral foot disability with arthritis.

4.  Entitlement to service connection for chronic herpetic neuritis/ganglionitis (claimed as a bilateral leg condition and arthritis).

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for cortically based visual field loss and cataracts, to include as secondary to an in-service head injury.

7.  Entitlement to service connection for seizures, to include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966 and service with the North Carolina National Guard. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2008, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In May 2008 and August 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review. 



FINDINGS OF FACT

1.  A back disability, to include arthritis, was not manifest in service or within one year of separation, and is unrelated to service.

2.  A neck disability, to include arthritis, was not manifest in service or within one year of separation, and is unrelated to service.

3.  A bilateral foot disability, to include arthritis, was not manifest in service or within one year of separation, and is unrelated to service.

4.  Chronic herpetic neuritis/ganglionitis was not manifest in service or within one year of separation, and is unrelated to service.

5.  No head injury residuals were manifest in service and the disabilities currently claimed as related to an in-service head injury are unrelated to service.

6.  No chronic visual disability was manifest in service and the currently claimed visual disability is unrelated to service.

7.  A chronic seizure disorder was not manifest in service or within one year of separation, and any current seizure disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A neck disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A bilateral foot disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Chronic herpetic neuritis/ganglionitis was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  Head injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

6.  A visual disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

7.  Seizure disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Letters dated in February and May 2005 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The May 2005 correspondence specifically advised the Veteran that VA could assist him in obtaining private medical records if he properly identified them.

In December 2005 the Veteran was advised that records had been requested from Womack Army Medical Center and from the North Carolina National Guard.  

In March 2006 the Veteran was informed of the manner in which VA determines disability ratings and effective dates.

Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting the currently claimed disabilities.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, no credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  For these reasons, the Board finds that there is no credible evidence of an in-service injury, or of an association to service so as to satisfy the requirements of McLendon.  Accordingly, VA examinations are not warranted.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Factual Background

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to any back, neck, foot, or leg disability.  They are likewise negative for any indication of head injury residuals, to include seizures or a visual disability.  On separation examination in October 1966, the feet, lower extremities, and spine were normal.  The eyes were also normal.  Neurologic examination was normal.  At that time, the Veteran denied relevant symptoms in his report of medical history.  The summary of defects and diagnoses indicated "none".  The Veteran was deemed qualified for separation.  

In November 1966 DA Form 1811 indicated that the Veteran's physical profile on separation was normal and he was physically qualified for separation or for reenlistment without re-examination within 90 days.  

The Veteran subsequently certified that there had been no change in his medical condition since his last examination.  

A special order dated in November 1966 indicates that the Veteran was released from active duty not by reason of physical disability.  

A December 2002 VA treatment record indicates that the Veteran was seen for an initial visit.  He reported chronic bilateral foot and back pain.  He denied previous hospitalizations.  He denied a history of seizures.

In February 2003 a VA provider noted that the Veteran had been initially seen about two months previously.  The Veteran complained of numbness in his legs that had been present for about 20 years, severe for about three years.  He noted that the discomfort was worse with prolonged standing and that the pain sometimes traveled up his back to his neck.  The assessment was questionable peripheral neuropathy.

In April 2003 the Veteran reported that Tegretol had improved his leg pain.  The assessment was bilateral leg pain and numbness of questionable etiology.

Private records from Wal Mart Optical show that the Veteran was a glaucoma suspect in November 2003.

A February 2004 VA psychology record indicates the Veteran's report that he would get so frustrated that his head would shake.  He referred to those incidents as "seizures".  He related that he had been to many doctors without success.  

In April 2004 the Veteran reported that he served as a tank crewman in Germany and that he was involved in a wreck that caused injuries.  

In August 2004 a VA provider indicated that the cause of the visual field loss was unknown but that it was most likely secondary to old head trauma in the 1960s.  

In September 2004 the Veteran reported that he was in a tank accident in Germany and that he lost consciousness.  He stated that he was taken to a field hospital but did not remember much.  He indicated that he was on reduced duty until he was discharged due to vision problems and memory problems.  He stated that he was told that if he complained about his health he would be given a Section 8 discharge.

A VA treatment record dated in September 2004 indicates an impression of glaucoma suspect, mild cataracts, mild dry eye syndrome, refractive error, and visual field loss of unknown etiology.  

In December 2004 the Veteran was seen by VA ophthalmology for complaints of bumping into objects.  He noted that the problem seemed to have been progressive over several years.  Following evaluation, the impression was visual field defect and difficulty initiating voluntary eye movements.  The provider indicated that the Veteran appeared to have cortically based visual field loss.  He suggested neurological follow-up to evaluate the etiology of the difficulty initiating voluntary eye movements.  

In a January 2005 claim, the Veteran indicated that he had a head injury in 1966 and vision problems resulting from that injury.  He also identified seizures with onset in 1967.  He identified the U.S. Army Hospital at Ft. Hamilton, New York as having provided treatment.  

A January 2005 VA treatment record reflects the Veteran's continued complaints of neck and back pain.  He also reported that he had pain in his bones starting at the mid foot and radiating up to the knee.  The assessment was chronic low back pain with lumbar spinal stenosis and lower leg pain.  The Veteran was to be referred for evaluation.  

In February 2005 the Veteran submitted a statement describing the tank accident and his injuries.  He noted that the incident dated to the spring of 1966, and that he was rendered unconscious.  He indicated that he did not recover normally and was passed over for Sergeant.  He stated that he was sent home on early release due to severe back trauma, head injuries, and loss of vision.  He noted that over the years he had seen several doctors and taken medications that had not worked well.  He stated that after years of seeing local doctors his insurance was canceled.  

A March 2005 VA consultation report indicates that the Veteran was seen for chronic low back and leg pain.  He reported that he had experienced low back and leg pain intermittently since he was injured in an accident while serving in Germany in the spring of 1966.  He noted that he was in a tank accident and lost consciousness, and also injured his back.  He related that he experienced seizures, the last one while he was stationed at Ft. Bragg.  The provider noted that recent X-rays of the lumbosacral spine revealed no acute fracture or dislocation but that previous X-rays in September 2004 had shown kyphosis with an old compression fracture of the thoracic spine.  He indicated that an MRI in September 2004 had shown changes consistent with degenerative disc and joint disease of the lumbar spine.  In addition to the back and lower extremity pain, the Veteran described some neck and shoulder myofascial pain.  The provider noted that X-rays in September 2004 were normal.  The Veteran indicated that he could recall no other previous injuries to his neck or back other than the tank accident.  Following physical examination, the assessment was erythematous lesion over the mid back to lower back, suggestive of basal or squamous cell carcinoma, or actinic keratosis; persistent back and leg pain associated with erythematous papular, over the lower back and occasional erythematous papules over the arms and legs.  The provider noted that the hypersensitivity of the skin over the mid to lower back and burning nature of the pain were suggestive of a chronic herpetic neuritis or ganglionitis.  

In June 2005 the Veteran submitted VA treatment records, stating that those were the only records he had as he had not received any treatment from any other source.

On neuropsychiatric consultation in August 2005, the diagnosis was dementia not otherwise specified.  The Veteran's test performance overall revealed moderate impairment.  He concluded that the pattern did not appear to be consistent with the presenile form of Alzheimer's disease.  He noted that although language disturbance was prominent, the other deficits argued against a primary progressive aphasia.  He indicated that frontotemporal dementia was also unlikely as the Veteran's memory deficits were more prominent than frontal deficits.  He stated that the mild head injury in 1966 did not explain the Veteran's performance.  He pointed out that despite a negative MRI in the previous year the Veteran had several risk factors for cerebrovascular disease, including hypertension, hyperlipidemia, and periopheral neuropathies.  

An August 2005 VA eye clinic note indicates that he had peripheral neuropathy likely due to trauma resulting in superior field defect bilaterally.  

In an August 2005 statement, the Veteran indicated that records from Ft. Bragg would confirm that he was treated for seizure-like symptoms.  

The Veteran underwent a visual evoked potential study in September 2005 to evaluate for visual pathway dysfunction.  The study was normal and did not demonstrate an abnormality in the visual pathways.

A December 2005 VA treatment record reflects complaints related to chronic plantar fasciitis.  The Veteran underwent ultrasound.  

A dermatology consultation report dated in December 2005 reflects the Veteran's report of sores on his body.  He indicated that he continued to have new lesions.  

The Veteran was hospitalized at a VA facility in August 2007 due to syncope.  The discharge summary indicates that a head CT was negative for acute changes.  Neurologic examination was also normal.  

At his March 2008 hearing, the Veteran testified to his belief that all of his claimed disabilities were related to the tank accident in service.  He described his memory of that incident.  He contended that he was put out of the Army due to residual problems caused by the accident.  He stated that following separation from service he sought treatment from civilian doctors.  He indicated that he had experienced problems since service, and that they had become worse over time.  He related that he had seizure symptoms while at Ft. Bragg in 1967.  The Veteran's wife testified that the Veteran had symptoms such as shaking his head and calling out in his sleep, but that they did not have insurance and could not go for treatment regularly.  

On physical medical rehabilitation consultation in January 2009, the assessment was chronic pain syndrome complicated by dementia and PTSD, rule out osteoporosis, and chronic back pain with a history of spinal stenosis/facet disease.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis and diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Back, Neck, Feet, and Legs

Having carefully reviewed the record, the Board has determined that service connection is not warranted for disabilities of the back, neck, or feet.  Service treatment records reflect no diagnosis, complaint, or abnormal finding pertaining to the Veteran's back, neck, or feet.  At separation, the Veteran denied relevant symptoms.  In November 1966 the Veteran was noted to have a normal physical profile and to be physically qualified for separation.  He subsequently certified that there had been no change in his medical condition, and a special order dated in November 1966 indicates that the Veteran was released from active duty not by reason of physical disability.  The earliest evidence showing any post-service treatment for any complaint dates to December 2002, many years following the Veteran's separation from service.  

Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his back, neck, and feet during and since service.  He contends that he was sent home on early release due to severe back trauma, head injuries, and loss of vision; none of these complaints or findings is reflected in the service treatment records.  In fact, the Veteran's separation order specifically indicates that he was released from active duty not by reason of physical disability, and during his separation examination, he specifically denied any history of relevant symptomatology.  Thus, this is not a case in which his treatment records are merely silent as to the matters to which he has testified.  Rather, the separation examination and the Veteran's own statements regarding the state of his health at that time are in stark contrast to any recent allegation that he was put out of the Army because of residuals of a tank accident.  The Veteran has also stated that he sought treatment from private physicians until his insurance was canceled; however, his wife testified that they had no insurance which made it difficult to seek treatment on a regular basis.  Moreover, when submitting VA treatment records in June 2005, the Veteran stated that he had not received treatment from any other source.  In summary, based on the numerous inconsistencies in the Veteran's statements, the Board concludes that his statements regarding symptoms in service and in the years thereafter are not credible.  

While the Board has also considered the statements of the Veteran's wife, the Board notes that it appears that they were not together until several years after his separation from service.  Therefore, her observations regarding his symptomatology do not establish that an injury occurred during service or that he experienced a continuity of symptomatology thereafter.

The grant of service connection requires credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Having determined that the more probative evidence points to a remote, post-service onset of the claimed disability, the Board concludes that entitlement to service connection for a back disability, a neck disability, a bilateral foot disability and chronic herpetic neuritis/ganglionitis must be denied.  

Regarding the claimed neck disability, the Board further notes that there has been no clinical diagnosis referable to the Veteran's neck or cervical spine.  While the medical record notes complaints of pain, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for a neck disability is also unwarranted on the basis that there is no competent evidence of a current disability.  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 


	Head Injury Residuals

The Board has also determined that service connection for head injury residuals, to include cortically based visual field loss and cataracts, as well as seizures, is not warranted.  

As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711  (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no credible indication that any current refractive error has been subject to any superimposed injury in service. 

With respect to the Veteran's visual field loss and cataracts, the record reflects that he was a glaucoma suspect as early as 2003, and that he was seen in 2004 with complaints of bumping into objects for the previous several years.  In this regard, the Board has considered that a VA provider noted in August 2004 that the Veteran's visual field loss was most likely secondary to old head trauma in the 1960s.  

However, notably at separation, the Veteran denied relevant symptoms.  In November 1966 he had a normal physical profile and was deemed physically qualified for separation.  He subsequently certified that there had been no change in his medical condition, and a special order dated in November 1966 indicates that the Veteran was released from active duty not by reason of physical disability.  The earliest evidence showing any post-service treatment for any complaint related to the Veteran's vision dates to November 2003, when the Veteran was seen by a private provider.  The first complaint regarding the claimed "seizures" dates to February 2004, when the Veteran reported that frustration led to shaking of the Veteran's head which he referred to as "seizures."  In essence, the more credible and contemporaneous record demonstrates a remote, post-service onset of these complaints, and does not support a finding that they are related to any disease or injury in service.

The Board has considered the Veteran's statements with respect to the events in service and his symptoms throughout the years following separation.  See Buchanan.  As noted, the Veteran contends that he was sent home on early release due to severe back trauma, head injuries, and loss of vision; however, none of these complaints or findings is reflected in the service treatment records.  In fact, the Veteran's separation order specifically indicates that he was released from active duty not by reason of physical disability.  The separation examination and the Veteran's own statements regarding the state of his health at that time are counter to any allegation that he was put out of the Army because of these claimed disabilities.  As noted above, the Veteran has stated that he sought treatment from private physicians until his insurance was canceled; however, his wife testified that they had no insurance which made it difficult to seek treatment on a regular basis.  While he has argued that he was treated for seizure symptoms in service, a December 2002 VA treatment record indicates his denial of any such history.  When submitting VA treatment records in June 2005, the Veteran stated that he had not received treatment from any other source.  In summary, based on the numerous inconsistencies in the Veteran's statements, the Board concludes that his statements regarding having sustained traumatic injuries in service and experiencing continuous symptoms thereafter are not credible.

To the extent that the VA provider's note in August 2004 that the Veteran's visual field loss was most likely secondary to old head trauma in the 1960s implies a link to military service, the Board notes the holding of Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), wherein it was determined that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  As discussed, given the stark contrast between the Veteran's statements and the state of his health at separation, as well as other contradictions, the Board finds his assertions as to in-service injuries not credible.  Therefore, although the VA provider is certainly competent to link current disability to traumatic injury, that opinion is not credible or probative with respect to the matter of whether such an injury occurred in service.

The Board again notes that it appears that the Veteran and his wife were not together until several years after his separation from service.  Therefore, her observations regarding his symptomatology do not establish that an injury occurred during service or that he experienced a continuity of symptomatology thereafter.

Having determined that the more probative evidence points to a remote, post-service onset of the claimed disabilities, the Board concludes that entitlement to service connection for a visual field loss and cataracts, as well as seizures, must be denied.  In essence, the preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2012). 



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for chronic  herpetic neuritis/ganglionitis is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for cortically based visual field loss and cataracts is denied.

Entitlement to service connection for seizures is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


